COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


SHIRLEY P. KEESEE
                                             MEMORANDUM OPINION*
v.   Record No. 2273-99-3                         PER CURIAM
                                               FEBRUARY 8, 2000
WISE COUNTY SCHOOL BOARD AND
 VIRGINIA MUNICIPAL GROUP
 SELF-INSURANCE ASSOCIATION


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (P. Heith Reynolds; Wolfe & Farmer, on
             brief), for appellant.

             (James R. Hodges; White, Bundy, McElroy,
             Hodges, on brief), for appellees.


     Shirley P. Keesee contends that the Workers' Compensation

Commission erred in finding that she failed to prove that her

medical treatment after July 17, 1996 and her disability

beginning February 20, 1998 were causally related to her

compensable July 15, 1996 injury by accident.       Upon reviewing

the record and the briefs of the parties, we conclude that this

appeal is without merit.     Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
Unless we can say as a matter of law that Keesee's evidence

sustained her burden of proof, the commission's findings are

binding and conclusive upon us.   See Tomko v. Michael's

Plastering. Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     In holding that Keesee failed to sustain her burden of

proof, the commission found as follows:

               Although [Keesee] testified that she
          continuously complained to Dr. [R. Michael]
          Moore for a year and a half about her
          headaches, dizziness, and nausea, the
          extensive medical record reflects otherwise.
          [Dr. Moore] frequently treated [Keesee] for
          various conditions. Noticeably absent from
          Dr. Moore's office notes are the symptoms
          which first appeared in February 1998 and
          subsequently prompted him to recommend a
          neurological evaluation. Indeed [Keesee]
          complained of dizziness, but this was on
          June 19, 1996, prior to the fall. When Dr.
          Moore examined [Keesee] on July 17, 1996,
          after the fall, he did not note any loss of
          consciousness or any type of knot or head
          injury. . . . Contrary to [Keesee's]
          testimony, Dr. Moore did not report
          complaints of head throbbing or that
          [Keesee's] head hit the floor. From October
          19, 1996 to January 24, 1998, there was no
          indication of headaches or dizziness.
          Instead, [Keesee] reported various other
          problems . . . . We are not convinced that
          she has suffered her current symptoms since
          the fall and has consistently reported them
          to Dr. Moore.

               The first report of symptoms with
          neurological implications was on February
          19, 1998. . . . Dr. Moore did not link the
          symptoms to the fall at this time. Unlike
          [Dr. Moore's] initial assessment in July
          1996, the February 26, 1998, notes describe
          the fall as a head injury and that it
          completely knocked [Keesee] out. Contrary

                              - 2 -
            to Dr. Moore's records, Dr. [John]
            Stamoulis' initial examination on February
            27, 1998, reported that one year ago,
            [Keesee] developed dull headaches, radiating
            pain, and upper extremity shakiness. Most
            significantly, [Dr. Stamoulis] noted that
            [Keesee] denied suffering a head
            trauma. . . .

                 . . . We are more persuaded by Dr.
            Stamoulis' reluctance to link [Keesee's]
            problems to the job injury "considering her
            complaints began much after her injury."
            Dr. [Paul C.] Peterson's causative link is
            based upon the belief that [Keesee] had no
            symptoms until the accident and then they
            presumably started. As stated, the only
            remotely neurologic symptom (dizziness) was
            noted prior to the fall and then not again
            until 19 months later. Other alleged
            related symptoms were not recorded by Dr.
            Moore. Further, Dr. Wood clearly disagreed
            that [Keesee's] conditions were related to
            the July 15, 1996, fall.

     The commission's factual findings are amply supported by

the medical records.   Those findings support the commission's

conclusion that Keesee's current neurologic complaints did not

begin until at least nineteen months after her July 1996

accident.   The commission, as fact finder, was entitled to give

little probative weight to the contrary testimony of Keesee and

her daughter with respect to when Keesee's symptoms began.

Moreover, the commission articulated legitimate reasons for

accepting the opinions of Drs. Stamoulis and Wood and for

rejecting the contrary opinions of Drs. Moore and Peterson.

"Medical evidence is not necessarily conclusive, but is subject

to the commission's consideration and weighing."    Hungerford

                                - 3 -
Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401 S.E.2d
213, 215 (1991).

     Based upon the lengthy delay between the time of Keesee's

compensable accident and the first documentation of her

neurological complaints and upon the opinions of Drs. Stamoulis

and Wood, we cannot say as a matter of law that Keesee's

evidence sustained her burden of proof.

     For these reasons, we affirm the commission's decision.

                                                           Affirmed.




                              - 4 -